Citation Nr: 1734851	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for bilateral pes planus in excess of 10 percent from November 24, 2009 to November 4, 2016, and in excess of 50 percent from November 4, 2016.

2.  Entitlement to an increased disability rating (or evaluation) for impairment of the long thoracic nerve of the left upper extremity in excess of 10 percent.

3.  Entitlement to an increased disability rating (or evaluation) for impairment of the long thoracic nerve of the right upper extremity in excess of 10 percent.

4.  Entitlement to an increased disability rating (or evaluation) for left knee patellofemoral syndrome in excess of 10 percent.

5.  Entitlement to an increased disability rating (or evaluation) for right knee patellofemoral syndrome in excess of 10 percent.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1981 to November 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied increased disability ratings for the issues on appeal.  In a subsequent December 2016 rating decision, the RO granted an increased disability rating of 50 percent for the service-connected bilateral pes planus from November 4, 2016.

The issues on appeal were previously before the Board in April 2016, where, in pertinent part, the issues were remanded to schedule the Veteran for new VA arm (nerve), pes planus, and knee examinations.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The record reflects that the Veteran received adequate VA pes planus and peripheral nerve examinations in November 2016; therefore, the Board finds these issues ripe for adjudication.  Unfortunately, the Board finds that the November 2016 VA knee examination was inadequate and remand is necessary to obtain a new examination.

The Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., at a February 2016 Board Central Office hearing.  Further, the Veteran testified before a Decision Review Officer (DRO) at a June 2011 hearing at the RO.  The hearing transcripts have been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of an increased disability rating for left knee patellofemoral syndrome in excess of 10 percent and an increased disability rating for right knee patellofemoral syndrome in excess of 10 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, from November 24, 2009, the service-connected bilateral pes planus has more nearly approximated pronounced symptomatology, to include extreme tenderness of the plantar surfaces of the feet not improved by orthopedic shoes or appliances.

2.  For the entire increased rating period on appeal, from November 24, 2009, the service-connected impairment of the long thoracic nerve of the left upper extremity more nearly approximated moderate incomplete paralysis.

3.  For the entire increased rating period on appeal, from November 24, 2009, the service-connected impairment of the long thoracic nerve of the right upper extremity more nearly approximated moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from November 24, 2009, the criteria for a disability rating of 50 percent, but no higher, for the service-connected bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  For the entire rating period on appeal, from November 24, 2009, the criteria for an increased disability rating in excess of 10 percent for impairment of the long thoracic nerve of the left upper extremity have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8519 (2016).

3.  For the entire rating period on appeal, from November 24, 2009, the criteria for an increased disability rating in excess of 10 percent for impairment of the long thoracic nerve of the right upper extremity have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8519 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the instant decision remands the knee rating issues on appeal, no further discussion of VA's duties to notify and assist is necessary as to those issues.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In January 2010, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises.  Further, the rating issues on appeal were readjudicated in a November 2011 statement of the case (SOC) and subsequently issued June 2015 and December 2016 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA general medical examination in January 2010.  Further, the Veteran received VA arm (nerve) and pes planus examinations in November 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is not clear whether the record was reviewed by the VA examiners at each examination; however, review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted for the service-connected disabilities on appeal, because the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the spinal increased rating issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Increased Rating for Bilateral Pes Planus

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

After a review of all the evidence of record, the Board finds that, for the rating period on appeal from November 24, 2009, the service-connected bilateral pes planus has more nearly approximated pronounced symptomatology, to include extreme tenderness of the plantar surfaces of the feet not improved by orthopedic shoes or appliances, to warrant an increased disability rating of 50 percent.

In the November 2009 claim, the Veteran advanced that the bilateral foot pain had increased over the previous eight years.  At the June 2011 RO hearing, the Veteran testified to having heel spurs and pain in the feet.  The Veteran also testified to using shoe inserts.  Review of all of the Veteran's VA and private treatment records reflect that the Veteran has consistently complained of high levels of pain in both feet.

Per a September 2012 VA treatment record, right heel spurs were identified.  An October 2012 private treatment record noted swelling and pain in the right foot.  In a subsequent December 2012 VA treatment record, the Veteran advanced having swelling in both feet.  X-rays taken in October 2015 showed small bilateral plantar calcaneal spurs.  The X-rays also showed enthesopathy at the Achilles insertion bilaterally.

The Veteran received a VA general medical examination in January 2010.  Per the examination report, the Veteran advanced having constant, localized pain in both feet.  The pain was at a six out of ten on the pain scale, and manifested as aching, oppressing, sticking, and cramping pain.  The pain would be exacerbated by physical activity and stress.  Additional symptoms included weakness, stiffness, swelling, and fatigue.  

Upon examination the right foot was tender without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, and/or instability.  The left foot did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, and/or instability.  Alignment of the Achilles tendon was normal bilaterally on weight bearing.  Further, neither foot showed valgus, forefoot/midfoot mal-alignment, inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation of the whole foot, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was no deformity of the feet.  The Veteran had limitations with standing and walking.  Further, the Veteran required the use of arch supports that did not relieve the symptoms and pain.  

The Veteran received a VA foot examination in November 2016.  Per the examination report, the Veteran advanced symptoms of sharp pain, numbness, tingling, and needle-like pricks that resulted in difficulty standing, walking, and resting.  The Veteran also conveyed having flare-ups of pain and swelling.  Upon examination, the Veteran had bilateral accentuated pain on use of feet, swelling, extreme tenderness of the plantar surfaces, and decreased longitudinale arch height on weight-bearing.  There were no characteristic calluses, objective evidence of marked deformity, marked pronation, lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowing of the Achilles' tendon, or marked inward displacement and/or severe spasms of the Achilles' tendon, and the weight bearing line did not fall over or medial to the great toe.  Further, the Veteran used arch supports and orthotics; however, per the examiner, the orthotics only relieved pain by approximately 10 percent.  At the conclusion of the examination the VA examiner noted that the symptoms would restrict running, jumping, climbing, and walking long distances.

After a review of all the evidence, both lay and medical, the Board finds that, from November 24, 2009, the service-connected bilateral pes planus has more nearly approximated pronounced symptomatology, to include extreme tenderness of the plantar surfaces of the feet not improved by orthopedic shoes or appliances.  The Board notes that throughout the course of this appeal, the Veteran has advanced having significant pain in both feet that limits activity.  At the November 2016 VA foot examination, a VA foot examiner specifically diagnosed extreme tenderness of the plantar surfaces.  Further, at the same examination, the VA examiner opined that the Veteran's orthotics relived pain by approximately 10 percent.  The Board finds this to be functionally equivalent to no improvement whatsoever for VA rating purposes.  Additionally, the VA examiner at the January 2010 VA general medical examination found that the Veteran's use of arch supports did not relieve the pes planus symptoms and pain.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds such symptomatology to more nearly approximate a 50 percent disability rating under Diagnostic Code 5276, the maximum schedular rating under that code.  38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a.

The Board notes that a higher disability rating could potentially be assigned if each foot were found to have "severe" symptomatology as contemplated by Diagnostic Code 5284 for foot injuries.  38 C.F.R. § 4.71a.  Having reviewed all the relevant evidence of record, the Board does not find that the evidence reflects that symptomatology for either foot is at the level of severity contemplated for a "severe" rating under Diagnostic Code 5284; therefore, an increased disability rating for either foot under Diagnostic Code 5284 is not warranted.  Id.

The Board notes that in a claim for increase the Veteran may be entitled to an effective date earlier than the date of claim if the evidence shows that the Veteran first became entitled to the increased rating during the one-year prior to the date of claim.  See Hart, 21 Vet. App. 505.  Review of the evidence of record reflects that the Veteran advanced having increased foot pain symptoms well before November 24, 2008, the date one-year prior to the filing of the November 24, 2009 increased rating claim.  As such, an effective date earlier than November 24, 2009 for the grant of an increased disability rating of 50 percent for the service-connected pes planus is not warranted.  See 38 C.F.R. § 3.400(o) (2016).

Increased Ratings for Impairment of the Long Thoracic Nerve 
of the Left and Right Upper Extremities

The Veteran's nerve disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8519, which pertains to the long thoracic nerve.  Diagnostic Code 8519 provides a noncompensable rating for mild incomplete paralysis of the nerve; a 10 percent rating for moderate incomplete paralysis; a 20 percent rating for severe incomplete paralysis; and a 30 percent rating for complete paralysis of the nerve with inability to raise arm above shoulder level and winged scapula deformity.  Id.  A note to the Diagnostic Code states that ratings under this code are not to be combined with lost motion above shoulder level.

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120 (2016).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).

After a review of all the evidence of record, the Board finds that, for the rating period on appeal from November 24, 2009, the service-connected impairment of the long thoracic nerve of both the left and right upper extremities more nearly approximated moderate incomplete paralysis.

In the November 2009 claim, the Veteran advanced that symptoms of the right and left thoracic nerve impairment had worsened.  At the February 2016 Central Office hearing, the Veteran testified to having different types of neuropathic pain in the upper extremities.  The pain ranged from being sharp, to burning, to being like a "shock wave."  The Veteran testified that the pain would last for a few seconds at most.  Further, the Veteran testified to having symptoms of numbness.

A September 2010 VA treatment record reported normal range of motion and no gross atrophy in the right and left upper extremities.  The Board notes that, having reviewed all the VA and private medical evidence of record, there were no medical records showing that the impairment of the long thoracic nerve of either the left or right upper extremities resulted in non-sensory symptoms.

The Veteran received a VA general medical examination in January 2010.  Per the examination report, the Veteran advanced symptoms of numbness, tingling, and weakness in the right and left arms.  There was no abnormal sensation, pain, and/or paralysis of the affected parts.  Upon examination motor function of both upper extremities were within normal limits.  Sensory functions were abnormal with paresthesias.

A VA peripheral nerve examination was conducted in November 2016.  Per the examination report, the Veteran advanced right and left upper extremity symptoms of radiating pain, numbness, and tingling.  Upon examination the Veteran had symptoms of moderate constant pain in the upper extremities, moderate paresthesias and/or dysesthesias in the upper extremities, and moderate numbness in the upper extremities.  Additionally, there was decreased sensation in the upper extremities.  Muscle strength testing was normal, there was no muscle atrophy, reflexes were normal, and there were no trophic changes.  The VA examiner opined that the Veteran had mild incomplete paralysis of the long thoracic nerve.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, impairment of the long thoracic nerve of both the left and right upper extremities more nearly approximated moderate incomplete paralysis.  The evidence reflects that a VA examiner in November 2016 specifically opined that the Veteran had incomplete paralysis in both the left and right upper extremities.  Further, upon examination, the symptomatology of the pain, tingling, and numbness was found to be moderate.  Additionally, at both the January 2010 VA general medical examination and the November 2016 VA peripheral nerve examination, the vast majority of the symptoms were noted to be sensory in nature.  While weakness was mentioned in the January 2010 VA general medical examination report, the evidence does not reflect that the symptoms were significant enough to warrant a finding of severe incomplete paralysis.

The evidence of record, both lay and medical, reflects that the long thoracic nerve symptomatology for both the right and left upper extremities is best characterized as moderate; therefore, a disability rating under Diagnostic Code 8519 in excess of 10 percent for the rating period on appeal is not warranted.  38 C.F.R. § 4.124a.  As the preponderance of the evidence is against an increased disability rating in excess of 10 percent for impairment of the long thoracic nerve of both the left and right upper extremities, the increased disability rating requests must be denied.  38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8720.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected disabilities on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's bilateral pes planus manifested as extreme tenderness of the plantar surfaces of the feet not improved by orthopedic shoes or appliances, and additional symptoms including heel spurs, swelling, weakness, stiffness, and fatigue.  Such symptoms are considered in the Board's finding of "pronounced" symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also 38 C.F.R. § 4.6 (words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule).

Further, the functional limitations imposed by the Veteran's bilateral pes planus disability, including difficulty standing, walking, and exercising, are primarily the result of the bilateral foot pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

As to the left and right upper extremity long thoracic nerve impairment, again, the Board finds that the symptomatology and impairment caused by the Veteran's left and right upper extremity long thoracic nerve impairment are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As discussed above, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for long thoracic nerve impairment.  The Veteran's manifestations of long thoracic nerve impairment, including pain, numbness, and tingling, are primarily sensory, which is accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with bilateral pes planus and right and left upper extremity long thoracic nerve impairment, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran received a combined total 100 percent schedular disability rating in July 2013.  While the Veteran has advanced that the service-connected disabilities have resulted in unemployability, the evidence of record reflects that the Veteran did not stop working full time until approximately April 2015.  As noted in a November 2015 letter from the Veteran's former employer, "prior to the fall of 2014, [the Veteran] was a dependable and reliable employee with few missed days of work.  His work product was consistently exceptional and accurate."  After the fall of 2014, the Veteran's work suffered until being placed on health leave in April 2015.  The Veteran never returned to work after taking the leave.  As such, the evidence of record reflects that the Veteran did not become unemployable until after receiving a combined total 100 percent schedular disability rating.

In June 1999, VA's General Counsel issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  VA General Counsel interpreted that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a separate award of TDIU ("total" rating) predicated on a single disability meets the requirement for a 100 percent rating to form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (100 percent plus separate 60 percent ratings for SMC).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley at 294 (indicating that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

The instant matter is distinguishable from both Bradley and Buie.  Under the unique facts of Bradley, special monthly compensation was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from July 2013 is based on the combined ratings of multiple service-connected disabilities.

Concerning both Bradley and Buie, here the Veteran has not contended, and the evidence of record does not reflect, that any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  The Veteran is currently service connected for multiple disabilities, including orthopedic (neck, back, knees, and feet), sensorineural (right and left upper extremities and right lower extremity), and mental (depressive disorder).  Multiple medical records convey that the Veteran was unable to work after April 2015 due to a combination of all of these disabilities.  While there is some indication from the evidence of record that the orthopedic disabilities alone may be responsible for the Veteran's inability to work, the evidence does not reflect that any single orthopedic disability prevents the Veteran from substantially gainful employment.  Further, neither the Veteran, nor the evidence of record, has advanced that the Veteran is unemployable due to the single mental health disability and/or any single sensorineural disability.

As neither Bradley nor Buie is applicable to the instant matter, and as the weight of the evidence reflects that the Veteran did not become unable to obtain or maintain substantially gainful employment until approximately April 2015, which was after the assignment of a combined total 100 percent schedular disability rating in July 

2013, the Board need not consider whether a TDIU was warranted from the date the Veteran first became unemployed as the issue is rendered moot.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

For the rating period from November 24, 2009, an increased disability rating of 50 percent, and no higher, for the service-connected bilateral pes planus is granted.

An increased disability rating in excess of 10 percent for the service-connected impairment of the long thoracic nerve of the left upper extremity is denied.

An increased disability rating in excess of 10 percent for the service-connected impairment of the long thoracic nerve of the right upper extremity is denied.


REMAND

Increased Rating for Right and Left Knee Patellofemoral Syndrome

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In its April 2016 remand directives, the Board directed a VA examiner to report the extent of the right and left knee patellofemoral syndrome symptoms in accordance with VA rating criteria.  As discussed above, under DeLuca v. Brown, painful motion is considered limited motion at the point that pain actually sets in.  Per the report from the November 2016 VA knee examination, range of motion testing showed full right knee extension to 0 degrees, and limited right knee flexion to 90 degrees.  Further, the Veteran was reported to have full left knee extinction to 0 degrees, and limited left knee flexion to 85 degrees.  It is unclear from the report if the degrees of flexion noted were the degrees at which painful limitation of motion set in; however, further down the report the VA examiner noted that there was pain on range of motion in both knees on both flexion and extension.  As the VA examiner noted full (0 percent) extension in both knees, presumably, the reported degrees on both flexion and extension are not the degrees at which painful limitation of motion set in.  As such, remand for new range of motion testing is necessary.

Further, the Board notes that the Veteran reported having flare-ups of pain in the knees.  Unfortunately, while the VA examiner found the examination medically consistent with the Veteran's statements describing functional loss during a flare-up, no opinion was rendered as to how much loss of range of motion would occur during a flare-up.  As remand for new range of motion testing is necessary, the VA examiner should also offer an opinion as to loss of range of motion during a flare-up.  

Additionally, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from November 2016.

Accordingly, the issues of an increased disability rating for left knee patellofemoral syndrome in excess of 10 percent and an increased disability rating for right knee patellofemoral syndrome in excess of 10 percent are REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for right and left knee patellofemoral syndrome.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's right and left knee patellofemoral syndrome, not already of record, for the period from November 2016.

3.  Schedule the Veteran for a new VA knee examination in order to assist in determining the current level of severity of the Veteran's service-connected right and left knee patellofemoral syndrome.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should report the extent of the right and left knee patellofemoral syndrome in accordance with VA rating criteria.  In conducing range of motion testing, the VA examiner should specifically note where objective evidence of painful motion first manifests.  Additionally, the VA examiner should opine as to any additional range of motion lost during a flare-up or explain why such an opinion cannot be rendered.

4.  Then readjudicate the issues of an increased disability rating for left knee patellofemoral syndrome in excess of 10 percent and an increased disability rating for right knee patellofemoral syndrome in excess of 10 percent.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


